                 Case 20-10343-LSS           Doc 1972-5        Filed 01/22/21       Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


  In re:                                                   Chapter 11

  BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
  DELAWARE BSA, LLC,1                                      Jointly Administered

                                 Debtors.



                           DECLARATION OF JOSHUA D. WEINBERG

            1.    My name is Joshua D. Weinberg. I am over 18 years of age, of sound mind, and

capable of making this declaration. The facts stated in this declaration are within my personal

knowledge and are true and correct.

           2.     I am a partner at the law firm of Shipman & Goodwin LLP and serve as counsel for

Hartford Accident and Indemnity Company, first State Insurance Company and Twin City Fire

Insurance Company (collective, “Hartford”) in connection with this matter.

           3.     I submit this Declaration in support of Hartford and Century’s Motion for an Order

(I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave From Local Rule 3007-1(F)

to Permit the Filing of Substantive Omnibus Objections.

           4.     Attached as Exhibit 1 is a true and correct copy of the November 16, 2020 e-mail

regarding Claimant No. 6796 provided to me by counsel for Debtors.

           5.    Attached as Exhibit 2 is a true and correct copy of the November 25, 2020 e-mail

regarding Claimant No. 41376 provided to me by counsel for Debtors.




          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’
mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS         Doc 1972-5       Filed 01/22/21     Page 2 of 3




       6.      Attached as Exhibit 3 is a true and correct copy of the September 15, 2020 e-mail

regarding Claimant No. 10773 provided to me by counsel for Debtors.

       7.      Attached as Exhibit 4 is a true and correct copy of the November 19, 2020 e-mail

regarding Claimant No. 34586 provided to me by counsel for Debtors.

       8.     Attached as Exhibit 5 is a true and correct copy of the December 22, 2020 e-mail

regarding Claimant No. 43138 provided to me by counsel for Debtors.

       9.     Attached as Exhibit 6 is a true and correct copy of the January 16, 2021 e-mail

from Claimant No. 2432 to my partner, Michele Backus Konigsberg, which she provided to me.

       I declare under penalty of perjury that the foregoing is true and correct.




                                                        //
                                                    /         JoshuaD.weJ’eig

                                             Exec tl on January 21, 2021




                                                2
Case 20-10343-LSS   Doc 1972-5   Filed 01/22/21   Page 3 of 3




               EXHIBITS
             1 THROUGH 6



       FILED UNDER SEAL
